 DECISIONS OF NATIONAL LABOR RELATIONS BOARDProgressive Medical Group, Inc., t/a Walnut HillConvalescent Center and United Food and Com-mercial Workers Union, Local 157, AFL-CIO.Case 5-CA-12126February 17, 1982DECISION AND ORDERBy MEMBIFRS FANNING, JENKINS, ANDZIMMERMANOn August 25, 1981, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, ProgressiveMedical Group, Inc., t/a Walnut Hill ConvalescentCenter, Petersburg, Virginia, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.i In that portion of his Decisilon entitled "I Preliminary ()hser atiotns."par. 5. the Administrative I aw Judge inadvertently stated that Ihe par-lies' second bargaininig session took place on June 2), 1979. Hiowever. asreflected in the record and elsewhere in the Adminitratilce I a Judge'sDecision, the second bargaining session. in fact, occurred oil June 27,1981.2 In accordance with his dissent in Olympic Medicul( Corporuinon, 250NL RB 146 (198)). Member Jenkins would award inlerest on the hackpaydue based on Ihe formula set forth therein.have violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to bargain in goodfaith with, and to execute and honor collec-tive-bargaining agreements concluded with,the Union or any other exclusive representa-tive of employees in an appropriate unit withrespect to rates of pay, wages, hours, andother terms and conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themby the National Labor Relations Act.WE WILL forthwith sign and honor the col-lective-bargaining agreement with UnitedFood and Commercial Workers Union, Local157, AFL-CIO, which was agreed upon onFebruary 13, 1980, and which covers our em-ployees in the following appropriate unit:All full-time and regular part-time serviceand maintenance employees employed atWalnut Hill Convalescent Center, Peters-burg, Virginia, but excluding all office cleri-cal employees, administrator, director ofnursing, executive housekeeper, food servicesupervisor, licensed practical nurses, regis-tered nurses, guards, and supervisors as de-fined in the Act.WE Wl.l give effect retroactively to theterms and provisions of the collective-bargain-ing agreement referred to above, as requiredby the Board.WE wtll. make whole, with interest, ouremployees in the bargaining unit describedabove for any loss of wages and other benefitsthey may have suffered by reason of our fail-ure to sign and effectuate all terms of theabove agreement.PROGRIrSSIVE MEDICAL GROUP, INC.,T/A WAILNU r HiI.L CONVALESCENTCENTI ERAPPENDIX DECISIONDECISIONNoTrCE TO EMPIOYL tISPoSTED BY ORDER OF THENATIONAI. LABOR REI AIIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that weSIAITIMENi' OF IHI- CASEBEiRNARI) Ri .s, Administrative Law Judge: Thismatter was heard in Petersburg. Virginia, on February23 and 24, 1981. At issue is whether as the complaint al-leges, Respondent violated Section 8(a)(5) of the Act byrefusing, since or about February 14, 1980, to embody inwriting a collectlive-bargaining agreement assertedly con-summated on that date.260 NLRB No. 39258 WALNUT HI.L CONVALESCENT CENTERBriefs have been received from the parties. Havingconsidered the entire record' and the briefs, as well asmy recollection of the demeanor of the witnesses, I makethe following:FINI)INGS OF FACII. PRF I.IMINARN OBSF.RVA t IONS2Respondent Progressive Medical Group, Inc., head-quartered in Virginia Beach, Virginia, operates 32 nurs-ing homes in several States. The home involved in thepresent proceeding is located in Petersburg. Virginia, andis known as Walnut Hill Convalescent Center.In 1978, when the home was owned by another corpo-ration called Guardian Care, its 70-75 maintenance andservice employees voted to be represented by the Unionfor purposes of collective bargaining. No bargainingensued and, in January 1979, the Board held that Guardi-an Care had violated Section 8(a)(5) by refusing to honorits statutory obligations.In April 1979, Respondent acquired a lease on the fa-cility and agreed to recognize and bargain with theUnion. Thereafter, beginning in June, Respondent andthe Union held a series of negotiating sessions and, byDecember 1979, a complete bargaining agreement hadbeen hammered out by the negotiators. On February 13,1980, the unit employees ratified the agreement. Sincethen, Respondent has failed to execute a written versionof the contract. The issue presented, as expressly limitedby counsel for the General Counsel at the hearing, iswhether, once the employees had adopted the agreementon February 13, Respondent was bound to its terms andfurther bound, by virtue of the principle espoused in H.J. Heinz Company v. NV.L.R.B.. 311 U.S. 514. 523-526(1941), to commit itself in writing to those terms.Respondent's justification for its failure to sign theagreement presented, and its defense to the present com-plaint, is that the parties had agreed at the outset thatRespondent's negotiators had no independent authorityto bind the company and that only Respondent's boardof directors could finally approve any agreement; thatbeing the case, Respondent contends, no contract cameinto being on February 13, 1980, when the employeesratified the agreement, and no contract has yet come intobeing, for the simple reason that the board of directorshas never acted upon the negotiated terms.There is no question that early in the negotiations, theUnion was informed that Respondent's directors had toplay a role in the bargaining process. Indeed, at the com-mencement of the hearing, The General Counsel stipulat-ed that at the second bargaining session, on June 29,:11979, Respondent's counsel Lawrence R. Siegel told theunion negotiators, including Walter R. Lewis, the unionI Errors in the transcript hare been noted and corrected2 rhe pleadings and e record the re srd lablih, and I find. that I its Ippropri-ate for the Board lo asscrt llrlsdicion o,,cr Repondcnl, and Ihatl .United:Food and Commercial W'orkers ulnion, I ocal 157. Atl. -CO (theUnion), is a lhabor organl7ati on ilh in the meaning of Sec 2(51 of theAct.' See Rearp Fxh 2president, that "the employer had a board of directorswhich had to ratify a final proposal."4Despite the agreement by the parties to stipulate to theforegoing fact, testimony on the point was nonethelessadduced which to some extent-in an area where theprecise words used are often of the utmost importance-clouded the stipulation. Thus, Union President Lewissaid that on June 27, when the Union presented alengthy proposal and Respondent negotiator DanaBrown essayed a joke about signing the document thenand there (and presumably escaping to the sands of Vir-ginia Beach, where the meeting was being held), attor-ney Siegel commented, "Well, we have a board of direc-tors that may like to hear that." Lewis' reaction was pur-portedly to ask "Am I negotiating with someone that cancomplete a contract or ratify a contract or accept a con-tract," to which Siegel replied that he "personallycannot accept a contract or sign a contract but our sideof the table can sign a contract." When Lewis askedwhat Siegel meant, the latter replied, "I cannot personal-ly sign the contract but Mr. Brown is on the board ofdirectors and our side of the table can sign a contract."Contrary to the stipulation, Lewis did not recall thatSiegel said that the board had to "ratify" the agreement.Dana Brown, who was present for Respondent at allbargaining sessions but one, and who became Respond-ent's chief spokesman on August 27,6 testified that Siegeladverted to the role of the board of directors not only atthe second meeting, but also at the first (which Lewisdid not attend). Brown said that at the initial meeting,Siegel made it clear that "we were there to negotiate thecontract and that we had to have board approval; theunion would have to get their employees to ratify it, sodid we have to have our board to approve our contract."At the second meeting, Brown said, Siegel repeated forLewis' benefit, after Brown made his joke, that "wewere there to negotiate a contract but as the union hadto have their contract ratified we did too with the boardof directors of PMG had to have anything approved thatwas done at the bargaining table, in words thereabouts."Siegel testified that he pointed out at the first sessionthat "we are dealing with a corporation, the corporationhas a board of directors," and that Brown was only oneof a number of such directors. He said that at the secondsession, after Brown's jocular remark, he prudently cau-tioned that "there is a board of directors that will havefinal say over what is negotiated, just as what I believewas said, the union indicated they had to take it back totheir membership to get approval, we had to take it backto our board of directors to get approval, ratification ofthat which had been done at the table."I4 Le is did not attend the first negotiating session on June 8 in hisstead, he sent Mike Earman. president of Union District Council 25, andDorman i'altts. then organizing director of the Union. Earman there-after took ito part in the negotiations until August 27 Levis took oaser asprincipal uniionl spokesman beginning on June 27 and until the meeting ofAugust 27, "when he dropped out of the picture and turned the subsc-quent hargaining ioser to Earman (as chief negoillator) and WV'atts'" rIrovin held a Sariety of positions with Progressive Medical (;roupaird Its arfillates, tie was "direclor of operations for the corporatilondirector of thc corpioratiotn. I'MCi, Incorpiorated; secretar) to the board,presidcnl of P'rlogrcssie Care., Rest anld Medical Management senior.ice-prcsidcnt scretlaris if all suhsiditary corporatlins"259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the testimony of Brown and Siegel, Re-spondent's detailed bargaining session notes do not re-flect that Siegel said anything on the subject of board ap-proval at the first meeting. Those notes show, however,that Herbert Larrabee, who served as Respondent's prin-cipal negotiator until the August 27 meeting, whenBrown took over, stated at the first meeting, "I have fullauthority to sign with one exception. I have key personhere except board of directors. Here we have full author-ity to negotiate this agreement." Respondent's notes forthe second session are supportive of Siegel's testimony.They show that after Brown's sally, Siegel said, "Alsohave Board of Directors that have to ratify it"; Lewis re-marked, "I take it Board that has to ratify it is not here";and Brown said, "I am only one here on the Board."6The foregoing evidence plainly indicates that theUnion was notified early on that Respondent's directorswere to play a role of some sort before Respondentcould be considered bound to any agreement. What thatfunction was, and how and when it was to be exercised,was not defined by Respondent, and the record indicatesthat there could have been no clear understanding. Thus,while the parties stipulated that Siegel told Lewis thatthe directors "had to ratify a final proposal," Lewis' tes-timonial version was a far cry from that flat statement,and Siegel himself gave varying accounts which couldhave different connotations: the board "will have finalsay over what is negotiated": "we had to take it back toour board of directors to get approval, ratification ofthat which had been done at the table."The Board has held that "when an agent is appointedto negotiate a collective-bargaining agreement, that agentis deemed to have apparent authority to bind his princi-pal in the absence of clear notice to the contrary." Uni-versity of Bridgeport, 229 NLRB 1074 (1977).7There was,in this case, "clear notice" that Respondent's agents hadno independent authority to bind the Company: therewas not, in my view, "clear notice" that Respondent's6 These notes were received after authentication by James Paxton. acorporate personnel official in attendance at the meetings. 'rior It theirreceipt, Paxton testified that the typewritten minutes represented Iran-scriplions "from my hanidwrittenl notes,' and that he had reviewed theminutes for accuracy shortly after they were transcribed. Cases such asV.L.R.B. v. lex-lin., Im.. 318 F2d 472, 483-484 (Sth Cir. 1963), author-ize receipt of such es idenceSubsequently, howsever, counsel for the General Counsel produced aset of handwritten notes of the second session which Paxtoln thoughtwere probably made by one Karen Sherman, whho also took notes at themeetings. Paxton then recalled that after each of the sessions he andSherman would consult by telephone and, from their separate sets ofnotes, compose a finished, mutually agreed-upon, set. Hle said, howevser,that "largely swhat "was transcribed here were Jim Paxilon's notes."A review of the transcription of the second meeting shows, however,that it is identical to the Sherman notes, right down to blank spaces, un-derscoring, and misspelling F or that reason, the notes are probabl iltad-missible Furthermore, since Paxton at first flatly misrepresented theprocess which resulted in the transcription. and also displayed an openpartisanship. I swould not find reliable his uncorroboralcd testiminoly onany subjectSec. 8(a)(5) does not demand that an employer be represented at thebargaining table by a negotiator with independent authority to bind theprincipal; however, the "lack of such authority is a factor to be consid-ered in evaluating the emplocer's good faith," ,N L.R B s Coletti ColorPrnls. Inc., 387 F2d 298, 304 (2d Cir. 1967) Accord: ;N' RB sv itz-gerald Millt Corporation, 313 F. 2d 260, 27 (2d Cir 1963) T he presentcomplaint, as explained by counsel for the General Counsel at the hear-ing, raises no issue of Respondent's bona fide or lack thereofboard reserved the right to act upon the agreement onlyafter it had been accepted by the bargaining unit, or atany other specific time, or that it reserved the right toformally consider the negotiated agreement in any partic-ular fashion. It is further my view that there are two dis-tinct grounds for holding Respondent to the negotiatedcontract: one is that it may properly be inferred thatactual approval of the terms was given by Respondent'sboard; the other is that the Union was, on the evidence,justifiably led by Respondent's agents to believe thatsuch approval had been given, and that, in the circum-stances, the Union was entitled to rely on that belief.II. ACTUAL. APPROVAL.The record is not clear as to the number of bargainingsessions held during the summer and fall of 1979, but itdoes show that the parties made substantial progress, ini-tialling their tentative agreement to various proposednoneconomic clauses at meetings on September 17 andNovember 9. Respondent displayed a cooperative atti-tude during this phase of the negotiations, even displac-ing its former spokesman when it appeared to negotiatorDana Brown that he was hindering progress.On December 7, Brown, who had become Respond-ent's principal negotiator, presented the Company's firstwage proposal to Mike Earman, then serving as theUnion's chief spokesman. According to Earman's uncon-tradicted testimony, Brown "stated that he was author-ized to offer a five-year wage package." When Earmanreplied that the Union would consider a contract of thatlength only if it could obtain a dues-checkoff clause,Brown "said that he would have to check on that." Atthe next meeting, on Decenber II, Brown "indicated thatthe board would not go for checkoff under any circum-stances," and he offered a 3-year package, which theUnion accepted.The record shows that this sort of interplay occurredfrequently, with the Union making proposals or takingpositions and Brown saying that he would check withhigher authority and then reporting back. Earman so tes-tified, and Brown referred to numerous occasions onwhich Earman asked him if he "thought your boardwould agree to this," and Brown answered, "I don'tknow but we will try." Brown further testified that hechecked with other board members "probably afterevery session," "usually Mr. Cunningham [the boardchairman who appears to be the principal owner of Re-spondent] and Mr. Wagner, the treasurer of the compa-ny." As to the 5-year-contract (including checkoff) pack-age discussed on December 7, Brown stated that afterEarman asked him to present the checkoff proposal tothe board, Brown replied, "Yes, I will present it, but Ithink our chances are very slim in getting a checkoff."Brown testified that he thereafter "checked with somemembers on the board, enough that I thought that I hada feel for what the Board would do."Earman testified that after the negotiators reachedagreement on December 11, he told Brown that theUnion would arrange a ratification meeting with the em-260 WAI NUT HII.[. CONVALESCENT CENTERployees on December 1,8' and "we set a date of Decem-ber 31 to meet and sign the agreement with it to be ef-fective January 1, 1980" Brown denied such an arrange-ment, saying rather that he told Earman that if the em-ployees accepted the proposal he would present it to Re-spondent's lawyers and then to the board to approve it,and, if accepted by the board. "we have got a contractthat will be effective January Ist." Having to choose be-tween the two witnesses, I would credit Earman. Al-though both men were personally impressive, Earman'stestimony here sounds real and Brown's does not. More-over, there are serious lapses in Brown's testimon\ywhich are alluded to hereafter, Accordingly, I find that,on December II, Brown agreed to sign the agreementon December 31 in the event that the employees ratifiedits terms on December 16.The employees, however, rejected the proposed agree-ment. On December 20, Earman and Watts met withBrown in Petersburg to discuss the contract areas whichseemed to trouble the employees. After that discussion,Brown agreed "to recommend" four specific changes inthe existing agreement "when he returned to VirginiaBeach," where the corporate headquarters are located.Earman told Brown that he had scheduled another ratifi-cation meeting for that evening, and that he did not wishto present the modifications to the employees unless theywere "firm." Brown thereupon left the room for the pur-pose, Earman assumed, of making a telephone call. Whenhe returned, Brown said, "Okay, that is our proposal aspresented." Before the meeting ended on December 20,Brown initialled the changes in the four clauses, provid-ing for a 2-cent increase in the starting rate and a 7-centincrease in the top rate; deletion of the $100 deductiblefor hospitalization insurance; an additional holiday forsenior employees; and vacations for part-time employees.Although Watts corroborated Earman's testimony thatBrown had left the room on December 20 (saying thathe would "have to check with somebody"), Browndenied having done so. I do not accept his testimony.Brown conceded that he had first told the union agentsat that meeting that he would "have to go back to Nor-folk or to Tidewater to check this out with certain mem-bers of the board," but said that he ultimately did nosuch checking because the changes were "very minor";he testified that he "assumed the Board would go alongwith me and which I told Mr. Earman that I assumedthey would." It is difficult to understand what wouldhave so quickly turned Brown around from admittedlythinking that he could give no answer on the proposedmodifications without personally returning to VirginiaBeach, to a belief that the changes were so negligiblethat no consultations were necessary. I think it quiteprobable that he did leave the room to use the telephone.The employees again refused to ratify the agreementon December 20. Earman so informed Brown, who saidthat the existing proposal was "all that he was author-ized, or all that the company was prepared to offer,"98 It had been understood from the outsel of negotiations that the firnalagreement would have to he voted on by the bargaining unit9 Brown was not asked about this teslimonEarman told Brown that some employees had not attend-ed the December 20 meeting because of a conflict withRespondent's Christmas party, and that another votewould he taken on December 26 That vote, too. endedin rejection of the proposal,The Union thereupon embarked upon a "home call"program to attempt to secure ratification. After thus ex-plaining the contract to the employees. a fourth ratifica-tion meeting, on February 13, yielded a positive resultfor the Union.Earman tried to telephone the good news to Brown;unable to reach him, Earman sent a telegram stating thatthe contract had been accepted and suggesting that they"meet as soon as possible to sign and implement the con-tract." Receiving no response, Earman made more unre-turned calls to Brown and eventually spoke to him.Earman asked when they could "sit down to sign theagreement," and Brown said he would send his notes toVan Thiel. another company negotiator and also the ad-ministrator of one of Respondent's nursing homes inNewport News, so that Van Thiel could prepare a draftagreement which could then be compared to the Union'sdraft. It was around this time that Earman first heardrumors of a decertification effort at the Petersburg home.On March 6, according to Earman, he received a draftagreement from Van Thiel. Apparently Earman had notprepared his own draft, but he reviewed Van Thiel'sdraft against his own set of initialled clauses, found twoerrors and, on March 11, sent the draft back to VanThiel with the errors corrected and a cover letter ex-plaining the changes.""' Respondenit's counsel. Lawrence Siegel. who onil atlended Ihe firstthree bargaining sessions. indicated in hil testimntlls that the firsl he sasiof any contract ,'as In "the middle or the latter part of March 1980."s hen he received a copy of the agreement from Brow in, covered by Ear-man's March II letter. together with a hand% riten note from Brow incommenting ,on one clause in the contract and an oral solicitation froimBrown for an opinion "on the acceptability or the ambiguity of ihe con-tractl" Siegel further testified that he did not belihee that Van Thielwould have drafted such a lengthy document without coming it him.and that he himself had not drafted the contract, by implication. he con-tradicted Earman's testimony that Van Thiel had sent a draft contract toEarmanWhen asked about the opening sentence of Earman's March 1I letterto Van Thiel ("We are in receipt of your copy of the collectie-bargain-ing agreement between Local 157 and PMG. Inc (Walnut Hill)"). Siegelspeculated that Earman may have earlier sent Van Thiel a copy of a draftbs Farman w hich Van Thiel had then returned That speculation seemsclearly errtneous. since. in his March II letter. Earman stated that hehad changed the copy received from Van Thiel in two respects Io corre-sponid to the lnion's "notes of negotiations " Obsiousl). if Earman hadprepared the draft originally, it would already have reflected his notesMoreover, the type face of the two pages on which appear the changescited by Farman differs from that appearing on all the other pages, thusindicating that Farman had retyped two of the pages received from Vanthil, as he testifiedIt thus appears either that Van Thiel did independently prepare a con-tract w hich he thereafter sent to Earman. or that some other attornesprepared the document for Van Thiel, or that Siegel did so No resolu-tion of the s, urce is necessary. since the ionl. relesant point is thatt arman was telling the truth in saying that he recesled a contract fruomVan ThielSiegel iestifted, as earlier noted, that w hen he receicd the draft "in thenliddle or the latter part ,of March 19g80." he also receietd ;an urndat-dnote. in Btrtwn's handw riting, w hich read, as fotllw,.:Ctnlltnut'd261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEarman's letter, a copy of which went to Brown, alsoasked Van Thiel and the other management representa-tives to choose a suitable time and place to "sign theagreement." Hearing nothing from Brown, Earmanbegan trying to contact him. When he eventually did so,Brown told Earman that he would be out of town for aweek, but would call when he returned. After more thanan appropriate period had elapsed, Earman called Brownand finally caught him on March 31. Brown said that adecertification petition had been filed"' and that he didnot "think that we should meet to sign an agreementuntil after that is decided." On that day, Brown wrote aletter to Earman which repeated the information givenover the phone and which ends, "I believe it would beinappropriate at this time to arrange a meeting to sign thenegotiated contract until a decision has been rendered bythe National Labor Relations Board." (Emphasis sup-plied.)As earlier discussed, Respondent's caveat that the con-tract had to be approved by its board of directors wasunspecific-it did not, for example, indicate that theterms had to be accepted by the directors only at aformal board meeting held after the unit employees hadagreed to the proposal, as opposed to piecemeal informalacceptance as the bargaining progressed.'2 I think it maybe fairly inferred from this record that whatever internalprocess Respondent believed to be necessary to consti-tute board approval was in fact had.Respondent's board normally is comprised of eightmembers. Until November 1, 1979, the board consisted,Board Directors Reject Part of Sick LeaveFull time employees shiould only receive 10 sick days per year ratherthan the 12 and should be accumulated on the employeei anniversarydate rather than calendar year Problem with the accumulated daysper calendar year is if an employee is hired in December and getssick in Jan-He would be enlltitled to 24 sick days.The sick-pay clause in the contract prepared by Van Thiel shows thatthe negotiators had agreed upotl allowance of 12 days of sick leave peryear for full-time employees. Siegel's assertion is. therefore, that, some-time in March. long after Brown had signed off on such a provision(which, according to Brown's testimony, meant that "management andthe Union negotiators were in agreement about what we should present"to their respective principals "once we agreed upon the wordage or theverbiage of a contract or a particular point then they would presett it totheir people for acceptance and 1 would also do the same with my bhoardof directors") and long after Brown had permitted the Union to presentsuch a clause at four separate ratification meetings, Brown was recom-mending to his fellow directors that the) reject the contract and thuspresumably start anew the whole bargaining and ratification process Thiswould be, of course, a most gross breach of faith.Two possibilities suggest themselves one is that Siegel, who was "at aloss" at the hearing to explain wh5 Brown would be recomnmending re-jection of a term he earlier had deemed acceptable, may have had amemory lapse in recalling that in March he received from Brownli a nrotehe actually had received earlier: the other is that Brown gave Siegel theundated note in preparation for this case, willing to risk the inescapableinference of bad faith in an attempt to demonstrate that the contract, asfar as he was concerned, remained in flux after the Union's ratificationNeither circumstance favors Respondent's case.I I However, although Brown wrote a letter making the same state-ment, according to a stipulation by the parties, the petition was lmit fileduntil April 312 See Univeirsity of Bridgepcort, upra, 229 NLRB at 1084, fn 27. "['IheUnion] need not necessarily have been charged with kntowledge that theRespondent's trustees must in all circumstances enter the picture onlyafter full agreement apparently had been reached, as subsequent ratifica-tion is only one option open to the trustees."in attorney Siegel's words, of four "inside" directors-Homer Cunningham, chairman of the board and, soEarman thought, the "principal owner"; Paul Karseras,the president of Respondent, who resigned as presidentand director on November 1; George Wagner, the trea-surer; and Dana Brown-and four "outside" directors-aminister, a physician, a banker, and one of Siegel's lawpartners, whose firm is counsel to Respondent. Therecord shows that on January 2, the banker tendered hisresignation effective January 15, leaving, at that point,only six directors.Siegel testified that the board is a "very active" onewhich meets quarterly in Virginia Beach. One does notgarner the same impression from the testimony ofBrown, a member of the board. Asked how often theboard meets, Brown replied, "Sporadic occasions. Lastyear [1980] it was very rarely. The year before that wetried to meet on a quarterly basis and sometimes wemissed that. But, always on an annual basis."It is obvious that a large corporation such as Respond-ent cannot be effectively operated by a board of direc-tors which meets "sporadically," especially in view ofthe many pressing issues that must require timely action.For this reason, Respondent maintains an executive com-mittee. Siegel testified that the committee normally con-sisted of the four "inside" directors, but that since nonew director was appointed after Karseras' November 1resignation, the executive committee, at least untilMarch, consisted of Cunningham, Wagner, andBrown. ' 3The authority of the executive committee is unclear.Its powers are perhaps spelled out in the corporatebylaws, but Siegel was not sure about that, and thebylaws were not introduced. In Siegel's opinion, howev-er, apparently shaped by his own prior legal advice, al-though there is "some area in which the executive com-mittee has authority on its own to commit the corpora-tion," that would not include "material matters that in-volved contracts, long-term duration or financial com-mitments." Siegel testified, however, that, if asked, hewould advise the company that as to a day-to-day man-agement function such as "whether to bargain with thisunion," the executive committee was empowered on itsown to undertake such an action.There are two other organized nursing homes in Re-spondent's control which have a collective-bargaininghistory. One is in Columbus, Ohio. According to Brown,after he negotiated a 3-year renewal contract with thatunion in 1977 or 1978, he presented the agreement to theboard for ratification. The minutes of the board meetingat which such purported ratification was made were notput in evidence. Brown also testified twice on direct ex-amination that an annual "wage and health benefits" re-opener which he negotiated in early 1980 at the otherunionized home in Newport News was submitted to theboard for approval. On cross-examination, his further tes-timony on the subject went as follows:: I The January 2, 1980, board minutes showa noi appoinmentsl of a di-rector or all executive conlmittee member262 WAL.NUT Hill. CONVALESCENT CENTERQ. Do you recall what your instructions werefrom the board of directors before you enteredthose [Newport News] negotiations concerningyour authority?A. Before we presented it back to the union, youmean?Q. Yes.A. Yes. I would informed [sic] the board of whatwe negotiated and they either approved it or reject-ed it.Q. Do you recall when they approved it or re-jected it?A. No, sir, but it was prior to going into effectApril the 15th.Q. And it would have been at a board meeting. isthat correct?A. It could be an executive meeting too.Q. Explain that to me.A. Well, there are four members of the executivecommittee. They would present that to the boardfor ratification. It would be ratified by the board,certainly for ratification. It would be ratified by theboard, certainly.Q. So if it was done it would be recorded in theboard minutes?A. It would be. It may not be then but it wouldbe at the next board meeting.The following day, Corporate Personnel DirectorPaxton was asked by Respondent to contradict the testi-mony of a director-executive committee member-ne-gotiator, Brown, that the Newport News wage andhealth benefits reopener had been submitted to the board,and he did so. So much, apparently. for Brown's recallthat, prior to the Newport News negotiations, he had re-ceived "instructions ...from the board" that he would"inform the board of what we negotiated and they eitherapproved it or rejected it," and for his further testimonythat, however it was done, the wage reopener would"certainly" have been ratified by the board. So much,also, it would appear, for Siegel's testimony that the ex-ecutive committee cannot bind the board to "financialcommitments."If the two sets of minutes in evidence are any indica-tion, what the board does mostly is to listen to reports.That is essentially all that happened at the January 2,1980, meeting, at which 13 reports were given and oneregional vice president appointed. At the September 11,1979, meeting, however, two votes were taken. In one,the board voted "to radify [sic] the actions of the Boardof Directors of Hospitality Health Care, Inc.." apparent-ly a subsidiary, which had voted on August 27 to dis-solve the corporation. Why Respondent's board had toratify the action of another board is not disclosed.The second vote on September 11 followed a state-ment by the chairman that "Progressive Medical Group,Inc. had just renewed the leases for the Medic HomeHealth Center" at 12 locations in Virginia and Florida.The minutes state: "On motion by Director Karseras andseconded by Director Farano the action of the Board ofDirectors of Progressive Medical Group, Inc. was radi-flied [sic] and approved."This is puzzling. Respondent is named in the complaintas "Progressive Medical Group, Inc." While the minutesare self-styled as the minutes of "PMG, Inc. Board Meet-ing," there is no indication in the record that there aretwo separate corporations operating under those twonames. Yet, assuming they are one and the same, howcould it be that the board of directors of "PMG, Inc."would be ratifying the action taken by "the Board of Di-rectors of Progressive Medical Group, Inc.?" If the min-utes are in error, and intend to say that the action of the"executive committee" was approved, then it wouldseem that, according to Siegel, the committee actedbeyond its authority in "renewing" leases for 12 homes.Siegel stated that that function of the committee wouldbe to seek out the most desirable properties to operate,"but the actual determination of do we go forward, dowe commit the corporation to a five or ten-year leaseagreement with certain financial commitments, thatwould be submitted to the board of directors."'4The foregoing discussion leaves the distinct impressionthat Respondent is run by the executive committee(Siegel said that he attended perhaps 50 executive com-mittee meetings in 1979, and there were others that hemissed) and that, in many areas, approval of a corporateaction by the executive committee is binding upon, andequivalent to sanction by, the board of directors. If theexecutive committee is authorized independently to agreeto a wage and health benefits increase at Newport News,or to "recognize this union," it seems reasonable to inferthat it is empowered, on behalf of the board, to approvea collective-bargaining agreement.15 Wages and healthbenefits undoubtedly are among the most significant ele-ments of a collective-bargaining agreement, and it seemsreasonable to say that an executive committee authorizedto make commitments in those areas is equally author-ized to act upon a comprehensive bargaining agreement.This makes particularly important Brown's testimonythat "probably after every session" at the bargainingtable, he checked with members of the board, "usually'Mr. Cunningham and Mr. Wagner. In November, De-cember, and January, Brown, Cunningham, and Wagnerconstituted the entire executive committee.Other evidence tends to show that Brown received,right along, approval of his every action from thosewhose approval he believed to be critical. He toldEarman on December 7 that he was "authorized" tooffer a 5-year package. After Brown had "check[ed]" onEarman's counterrequest for a checkoff clause, Brownreturned on December II to say that "the board wouldnot go for checkoff under any circumstances." When thenegotiators then agreed to the 3-year contract, Earmanand Brown, as I find, "set a date of December 31 to14 A further complication is added by the fact Ihat the answer to thecomplaint in this case denied the allegation that Respondent "operates anursing home at its Petersburg, Virginia location.," asserting instead that"the operator of the said nursing home is Walnut Hills ConsalescentCenter, Inc. a Virginia corporation" Nothing came info the hearingrecord about hat c(orporation's In view (of Brown's demonstrated unreliability. and in the absence-I should call it a meaningful absence of board minutes shos.ing that theboard ratified the Columhu,. Ohio. bargaining agreement. I cannot acceptBrolun's assertiln Ihlat it did so263 DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDmeet and sign the agreement with it to be effective Janu-ary 1, 1980." 1 note that, as of December II, the boardwas presumably not scheduled to meet until January 2,when it did routinely convene.On December 30, Brown agreed to four modificationsof the package only after, as I find, being told byEarman that he needed "firm" commitments and leavingthe room for the obvious reason of soliciting approvalfrom the home office. In his March 31 letter, Brownmade a telling statement indicating that there had beenall the approval necessary for Respondent's purposes, bydeclining to "arrange a meeting to sign the negotiatedcontract" until the Board had acted. The implications ofBrown's tacit assumption that there was no need for fur-ther board consideration are manifest.It seems fair to say that, as of February 1980, therehad been effective adoption of the negotiated agreementby the entire executive committee (Brown, Cunningham,and Wagner), which would appear to have been suffi-cient to bind the board of directors. There had also been,I infer, such adoption by at least half of the (after Janu-ary 15) six-member board (Brown, Cunningham, andWagner). It would be whimsical, I think, to argue thatall three of the remaining directors (a minister, a physi-cian, and a counsel to the board) would have voted indisagreement with the three "inside" directors on thismatter.IsIn my view, Brown was correct in implying onMarch 31 that all that needed to be done, other thansettle the decertification problem, was to "arrange ameeting to sign the negotiated contract."'7 Cf. N.L.R.B.v. Coletti Color Prints, Inc., supra, 387 F.2d 298; N.L.R.B.v. Marcus Trucking Company, Inc., 286 F.2d 583 (2d Cir.1961).II. APPARENI' APPROVAlBased on much the same evidence, I believe, in addi-tion, that Brown had apparent authority to, and did,convey to the Union that the precondition of higher ap-proval had been satisfied.Collective-bargaining agreements are not "ordinarycontracts" and are not "governed by the same oldcommon-law concepts which control ...private con-tracts." Transportation-Communication Employees Unionv. Union Pacific Railroad Co., 385 U.S. 157, 160, 161(1966). While the differences between commercial con-tracts and bargaining agreements are manifest, the caseshave not clarified the extent to which the "national laborpolicy" may require that common law principles yield toi6 Compare Darlington Manufacturing Compuny. et al. V. NL. R.., 3B. 97F.2d 760, 770 (1978), where the Court of Appeals for the Fourth Circuit,sitting en hanc (Judge Bryan dissenting), seemed willing to impute themotive of one individual, whose family interests controlled the company.to the remaining corporate direclors The court noted. "The Board didnot have to shut its eyes to the fact that corporate directors are frequent-ly responsive to interests that control the majority of a corporation'sstock."I See James F Stanford. Inc d/b/a Ace Machine Co. 249 NL RB 623,636-638 (1980), where the negotiator had cautioned at the outset that hisdecisions would be subject to the approval of the board of directors TheBoard. inferring from the record before it that "it is hardly conceivablethat the board of directors was not fully aware of the progress of thenegotiations as they proceeded over a period of approximately I year."construed the "apparent knowledge" of the board of directors as satisfy-ing the requirement of approvalthe imperatives of that policy. See John R. Lewis et al. v.Mears Coal Company, 297 F.2d 101 (3d Cir. 1961); JohnR. Lewis, et al. v. Lowry Coal Company, 295 F.2d 197(4th Cir. 1961).One authority, recognizing bargaining agreements assomething "beyond the ordinary commercial covenantsentered into by businessmen," nonetheless states, "Basi-cally ...mutuality of assent is essential and the usualrequisites of a contract must be met." Williston on Con-tracts, 3d ed., sec. 1020 A. That proposition seems sound,with the addendum, however, that the "crucial inquiry"here "is whether the two sides have reached an 'agree-ment' even though that 'agreement' might fall short ofthe technical requirements of an accepted contract.".V:L.R.B. v. Donkin's Inn. Inc., 532 F.2d 138, 141 (9thCir. 1976).In this case, it seems to me that the normal rules ofagency compel a conclusion that an agreement was,indeed, reached once the proposed contract had beenratified by the employees on February 13. An agentwhose authority depends on a contingency may have ap-parent authority to convey to a third party the satisfac-tion of that contingency. Restatement (Second), Agency §170. Clearly, when Respondent's negotiators were au-thorized by Respondent to bargain, to announce to theUnion that the board of directors had to approve theterms, and to sign an approved agreement, they werealso implicitly clothed with the authority to communi-cate the fact that the approval had indeed been given.Brown did not announce such approval in formal lan-guage, but everything he did delivered that message.I hesitate to use the word "universal," but I would un-hesitatingly say that the commonplace practice in thesematters is that once the negotiators have reached agree-ment at the bargaining table, the subsequent ratificationby unit employees makes a contract. It is inconceivableto me that either Brown or Earman even remotely con-sidered that employee ratification would not put an endto the approval process. I have no doubt that whenEarman and the other union staff went four times to Pe-tersburg to discuss the proposed contract with the em-ployees on two shifts and to allow each shift to vote (ap-parently in rented hotel space for the first two meetings),and conducted a "home call" program prior to the lastvote, they fully believed that nothing was left but toconvince the employees to accept the contract."8I alsohave no doubt that Brown knew that Earman so be-lieved, and that Brown was of the same opinion.Bearing in mind the several indications given byBrown to Earman that he was receiving the ongoingguidance and approval of the board,i9 and Brown's as-surance to Earman that the December 20 modificationswere "firm," I conclude that Brown effectively commu-nicated to Earman on that day that the required approval11 Earman testified, "I would never have presented it to the employeesat the first or second meeting had I been led to believe that after theyapproved it. then the board had to. That would make us look stupid."-o For example, Brown conceded that he told Earman on December 7that he would "present" the checkoff proposal to the board, and Earmantestified that Brown came back on December I I and "indicated that theboard would not go for checkoff under any circumstances."264 WALNUT HILL CONVALESCENT CENTERhad been received and that such communication waswithin Brown's apparent authority to make.20Accordingly, I find that by failing and refusing to ex-ecute the negotiated agreement within a reasonable timeafter February 13, 1980, Respondent violated Section8(a)(5) and (1) of the Act 21CONCI IUSIONS O- L Aw1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6). and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By, on or about February 14, 1980, refusing to ex-ecute and honor a written agreement embodying termsand conditions of employment agreed to with the Unionon February 13, 1980. Respondent violated Section8(a)(5) and (1) of the Act.4. The foregoing unfair labor practice affects com-merce within the meaning of Section 2(6) of the Act.THi Ril MwI))Having found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and that it take certain affirmativeaction to effectuate the policies of the Act.Having found that Respondent, on or about February14, 1980, repudiated and, since on or about that date, hasrefused to execute the contract which was agreed uponon February 13, 1980, by Respondent and the Union, Ishall recommend that Respondent be required to executethat agreement forthwith and to give effect to all termsand provisions of that agreement retroactively to Febru-ary 13, 1980.22 The loss of earnings. if any., under theOrder recommended herein shall be computed in themanner set forth in I- W Woolworth Company, 90 NLRB289 (1950), plus interest as set forth in Florida Steel Cor-poration, 231 NLRB 651 (1977),2:`Finally, I shall recommend that, upon request, Re-spondent bargain with the Union as the exclusive repre-sentative of the employees in the appropriate unit, and berequired to post customary notices.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:20 Cf. ,\iagora Theratpy, .tunufacturing ('Corpvorrti, 237 NL.RI 1. 4(1978). where Ihe Admini'tratiie L[a% Judge, in1 a porihli of hi. Deciniinot appealed to the tBoard. held "W'hile L.undgren Mated al the oulsetthe concurrence of h-. superior or superior,r at the compatiny" homeoffice to any angreement he reached ioiul.d he neces.sar!. his conduilduring the course ,of negotiallons led the Uniton's repreSentiall,, (aindwould lead any reasonable person) to iconclude that I uldgrcn had re-ceived such concurrence or authorization"21 It may also he that the principle of estoppel operate,' here to icommilRespondent to the contract See Resltemenl (SecondL. 4g eth §§ 811,141 h22 Earman's testimony indicates that he agreed with RVan Ihhil aroundthe end of February that the effecti'e date of the wage pro,)li, lon shouldhe March 1 1981) Accordingly, the reltroachiit. requiremenl. if an,.with respect Io wages shall he effeci'tc 1a of Malrl-h 1, 91))21 See. generally. o, Plumhing & Iheairrng Coi 118 NI. RB 71h (I h,2)ORDER24The Respondent, Progressive Medical Group, Inc., t/aWalnut Hill Convalescent Center. Virginia Beach, Vir-ginia, shall:I Cease and desist from:(a) Refusing to bargain in good faith with, and to ex-ecute and honor collective-bargaining agreements con-cluded by it with, United Food and Commercial Work-ers Union, Local 157, AFL-CIO. or any other labor or-ganization.(b) In any like or related manner coercing, restraining,or interfering with the rights accorded employees bySection 7 of the Act.2. Take the following action which is deemed neces-sary to effectuate the policies of the Act:(a) Forthwith execute the collective-bargaining agree-ment consummated by Respondent and the Union onFebruary 13, 1980, with respect to the following bargain-ing unit:All full-time and regular part-time service andmaintenance employees employed at Walnut HillConvalescent Center, Petersburg. Virginia, but ex-cluding all office clerical employees, administrator,director of nursing. executive housekeeper, foodserv ice supervisor, licensed practical nurses, regis-tered nurses. guards. and supervisors as defined inthe Act.(b) Upon execution of the aforesaid agreement, giveretroactive effect to the provisions thereof and. in themanner set forth in the section herein entitled "TheRemedy," make whole the employees, with interest, forany loss they may have suffered by reason of Respond-ent's failure to sign and effectuate all terms of the agree-meit.(c) Preserve and. upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(d) Post at its facility in Petersburg, Virginia, copies ofthe attached notice marked "Appendix. "2 Copies of saidnotice, on forms prow ided by the Regional Director forRegion 5. after being signed by Respondent's representa-tive, shall be posted by the Respondent immediatelyupon receipt thereof. and be maintained by it for 60 con-secutive days thereafter. in conspicuous places, includingall places 'where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent to24 In the Peenlt no exceptions are filed a', pr. ided h' Sec 1(12 4,h ifthe Rule. ;and Regulatlion'. if the National I ahbor Relatolls IBoard. Ihetinlldiligs. con l lis,,rls, alln d rTconlnilmelded Order hereill 1.hall. as prlo, idediII Set 10)2 48 of Ihe Rule, and RKeguili iioni he aidopted h5the .3lrd anidh..corl e it, filltilligs o..lusion. ,ilns d O rder .aind all ohlectlioi,' theretoshall be deemen ed '.a'. ed ftir all pulrp,.sesI2- Ih. e(he l1Icni lh i%. ()rldcr i terrleforce h .di Judgment of L' ntledSlale', (Courlt if Appea,.l the 'io.rds in Ihe notice rcldilng ''Toited h)Order if the NlmIo1ail I .hbor RHl.tlli t111toaril'" haill read;l 'o'-.ted l'urs,l1t to I Ju igmn'il of Ihe L Ilied l i Siitc' Ciirl i f Appeal, It iflrcllng ail()rder of h. NialilOal I ihir Relios .,1 Boardl265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsure that said notices are not altered. defaced, or cov-ered by any other material.(e) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.266